PARDEE, J.
Murray entered into a contract, partly written and partly oral, to tear down a certain number of kilns and, stacks, the parties differing as to the exact number. Murray was paid for the work which he did, but sued for breach of contract alleging that he had been employed to tear down a greater number of kilns. Murray complains that the lower court did not separate the questions of fact from those of law, in its charge to tne jury, but passed to it both questions.
1. Determination of an oral contract must be made by oral testimony, and is a question of fact solely for the jury. There is no question of interpretation of contract.